



EXHIBIT 10.2












OCWEN FINANCIAL CORPORATION
1998 ANNUAL INCENTIVE PLAN
as amended through and effective as of March 29, 2016
ARTICLE I ‑ GENERAL PROVISIONS
1.1
Purpose

The purpose of the Ocwen Financial Corporation 1998 Annual Incentive Plan (the
“Plan”) is to advance the success of Ocwen Financial Corporation and to thereby
increase shareholder value by promoting the attainment of significant business
objectives by the Company or a business unit and basing a portion of the annual
compensation of selected officers and key employees on the attainment of such
objectives. The Plan is designed to: (i) further align the interests of
Participants with the interests of the Company's shareholders, (ii) reward
Participants for creating shareholder value as measured by performance goals,
and (iii) assist in the attraction and retention of employees vital to the
Company's long-term success.
1.2
Definitions

For the purpose of the Plan, the following terms shall have the meanings
indicated:
(a)
“Board” means the Board of Directors of the Company.

(b)
“Cause” means: (i) conduct, activities or performance by a Participant which, in
the judgment of the Company, based upon the information then in its possession,
is detrimental to its interests, business, goodwill or reputation; or (ii) such
definition of Cause as is contained in a Participant’s employment agreement, if
any, with the Company.

(c)
“Code” means the Internal Revenue Code of 1986, as amended, including any
successor law thereto.

(d)
“Company,” means Ocwen Financial Corporation and, solely for purposes of
determining (i) eligibility for participation in the Plan, (ii) employment, and
(iii) the calculation of any performance goal, shall include any corporation,
partnership, or other organization of which the Company owns or controls,
directly or indirectly, not less than 50 percent of the total combined voting
power of all classes of stock or other equity interests. For purposes of this
Plan, the term “Company” shall include any successor to Ocwen Financial
Corporation.

(e)
“Committee” means the Compensation Committee of the Board (or any successor
committee of the Board performing a similar function or the whole Board if the
Board performs such functions) or, with respect to any particular function under
the Plan identified by the Committee or the Board, any subcommittee of the whole
Committee established by the whole Committee or the Board in order to comply
with the definition of Non-Employee Director under Rule 16b-3 of the Exchange
Act and the definition of outside director under Section 162(m) of the Code.

(f)
“Common Stock” means the Company's Common Stock, par value $.01 per share.

(g)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(h)
“Participant” means any person who has satisfied the eligibility requirements
set forth in Section 1.4 and to whom an award has been made under the Plan.

(i)
“Performance Measures” means the criteria upon which awards will be based, which
shall be any one or more of the following measures: earnings per share, earnings
per share growth, return on capital employed, costs, net income, net income
growth, operating margin, revenues, revenue growth, revenue from operations,
expenses, income from operations as a percent of capital employed, income from
operations, cash flow, market share, market penetration or other performance
measures with respect to specific designated products or product groups and/or
specific geographic areas, return on equity, average equity used, value of
assets, return or net return on assets, net assets or capital (including
invested capital), growth in assets or net assets, asset intensity, earnings
(including net earnings, EBITDA and EBIT), cash flow (including operating and
net cash flow), adjusted cash flow from operations, operating cash flow as a
percent of capital employed, economic value added, gross margin, total
shareholder return, reduction of losses, reduction of expenses, loss ratios or
expense ratios, costs (including cost of capital, cost per loan, cost per hire
and training costs), debt reduction, workforce diversity, number of accounts,
workers’ compensation claims, budgeted amounts, turnover rate, mortgage loan
delinquencies, pre-foreclosure delinquency resolutions, dispositions of REO
properties, servicing advances, loans (including forward and reverse mortgage
loans), call center metrics, complaint resolution rates, customer satisfaction
based on specified objective goals, reduced excess facilities and/or reduced
facility costs, delivery of objectively determinable key projects on time



- 1 -

--------------------------------------------------------------------------------






and per specified objectives, objective process and vendor management measures,
including turn-times, error rates and objective quality control measures, and
objective management development measures, including delivery, participation
rates and success in programs aimed at building organizational capabilities and
talent. Performance Measures may be based (a) on the performance of the Company,
a subsidiary or subsidiaries, any branch, department, business unit or other
portion or combination thereof under such measure for the Performance Period,
(b) upon a comparison of such performance with the performance of a peer group
of corporations, prior Performance Periods or other measure selected or defined
by the Committee at the time of making an award and/or (c) in the case of
earnings-based measures, on comparisons to capital, stockholders’ equity, shares
outstanding or such other measures selected or defined by the Committee at the
time of making an award. In addition, the Committee may elect to base awards on
criteria other than those enumerated above.
(j)
“Performance Period” means, in relation to any award, the calendar year (or
remaining portion of the calendar year if the award is made after March 31 of
any year) for which performance is being calculated, with each such period
constituting a separate Performance Period.

(k)
“Performance Threshold” means, in relation to any Performance Period, the
minimum level of performance that must be achieved with respect to the
Performance Measure in order for an award to become payable pursuant to Section
2.5 hereof.

(l)
“Target Award” means that percentage of a Participant's annual base salary for
the Performance Period which the Plan Administrator set as the maximum amount to
be awarded under the Plan for such Performance Period. New participant Target
Award amounts will be prorated based on the date of eligibility, unless the
Committee decides otherwise with respect to any Participant. If a Participant
has a different Target Award upon position change, the Participant’s Target
Award amount will be prorated based on the Target Award percentages for the
amount of time spent in each position during the Performance Period, unless the
Committee decides otherwise with respect to any Participant. Target Awards are
prorated to reflect changes in levels of compensation during the Performance
Period, unless the Committee decides otherwise with respect to any Participant..

1.3
Administration

The Plan shall be administered by the Committee. Subject to the terms of the
Plan, the Committee shall, among other things, determine eligibility for
participation in the Plan, make awards under the Plan, establish the terms and
conditions of such awards (including the Performance Measure(s) to be utilized)
and determine whether the Performance Measures and Performance Thresholds for
any award have been achieved. A majority of the Committee shall constitute a
quorum, and the acts of a majority of the members present at any meeting at
which a quorum is present, or acts approved in writing by all members of the
Committee, shall be deemed the acts of the Committee. Subject to the provisions
of the Plan and to directions by the Board, the Committee is authorized to
interpret the Plan, to adopt administrative rules, regulations, and guidelines
for the Plan, and to impose such terms, conditions, and restrictions on awards
as it deems appropriate. The Committee may, with respect to Participants who are
not subject to Section 16 of the Exchange Act and Section 162(m) of the Code,
delegate such of its powers and authority under the Plan to the Company's
President and Chief Executive Officer as it deems appropriate. In the event of
such delegation, all references to the Committee in this Plan shall be deemed
references to the President and Chief Executive Officer as it relates to those
aspects of the Plan that have been delegated.
1.4
Eligibility and Participation

Participation in the Plan shall be limited to officers, who may also be members
of the Board, and other employees of the Company who are determined by the
Committee to be eligible for participation in the Plan.
ARTICLE II - AWARD TERMS


2.1    Granting of Awards
The Committee may, in its discretion, from time to time make awards to persons
eligible for participation in the Plan pursuant to which the Participant will
earn compensation in the event that the Company achieves the Performance
Thresholds established by the Committee.
2.2    Establishment of Performance Thresholds
Each award shall be conditioned upon the Company's achievement of one or more
Performance Thresholds with respect to Performance Measure(s), which Performance
Thresholds shall, if they are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code, be established by
the Committee prior to March 31 of the applicable Performance Period or within
10 business days after the start of the Performance Period in the case of
Performance Periods that begin after March 31. The Committee, in its discretion,
may establish Performance Thresholds for the Company, a subsidiary or
subsidiaries, any branch, department, business unit or other portion or
combination thereof. In addition to establishing


- 2 -

--------------------------------------------------------------------------------






a minimum performance level below which no compensation shall be payable
pursuant to an award, the Committee, in its discretion, may create a performance
schedule under which an amount less than the Target Award may be paid so long as
the Performance Threshold has been exceeded. Performance Thresholds that are
intended to qualify as performance-based compensation within the meaning of
Section 162(m) of the Code shall be based on the Performance Measures enumerated
in Section 1.2(i) and shall be objective targets based on such Performance
Measures. The Committee may adjust the Performance Thresholds and measurements
to reflect significant unforeseen events; provided, however, that the Committee
may not make any such adjustment with respect to any award to an individual who
is then or is anticipated to become a “covered employee” as such term is defined
in Regulation 1.162‑27(c)(2) promulgated under Section 162(m) of the Code, or
any successor provision (“Section 162(m)”), if such adjustment would cause
compensation pursuant to such award that otherwise would qualify as
performance-based compensation under Section 162(m) to cease to so qualify.
2.3    Other Award Terms
The Committee may, in its sole discretion, establish certain additional
performance-based conditions that must be satisfied by the Company, a subsidiary
or subsidiaries, any branch, department, business unit or other portion or
combination thereof or the Participant as a condition precedent to the payment
of all or a portion of any awards. Such conditions precedent may include, among
other things, the receipt by a Participant of a specified annual performance
rating and the achievement of specified performance goals by the Company, a
subsidiary or subsidiaries, any branch, department, business unit or other
portion or combination thereof or the Participant.
2.4
Certification of Achievement of Performance Thresholds; Authority to Reduce
Payment

The Committee shall, prior to any payment under the Plan, certify in writing the
extent, if any, that the Performance Threshold has been achieved. For purposes
of this provision, and for so long as the Code permits, the approved minutes of
the Committee meeting in which the certification is made shall be treated as
written certification.
The Committee has the authority to reduce (but not increase) the amount of any
award otherwise payable under the Plan based on such facts and circumstances it
may consider appropriate.
2.5    Distribution of Awards
Awards under the Plan shall be paid in cash as soon as practicable after audited
financial statements for the Performance Period have been prepared and the
Committee has certified that the Performance Threshold has been achieved.
Notwithstanding the foregoing, the Committee may, in its sole discretion, elect
to pay all or a portion of the total award value in the form of fully-vested
shares of Common Stock granted under the Company’s 2007 Equity Incentive Plan or
any successor equity incentive plan of the Company (“Equity Plan”). The
Committee may also, in its sole discretion, provide at the time of granting an
award under the Plan that all or a portion of any total award value with respect
to such award will be paid in the form of an award granted under the Equity
Plan, in lieu of paying such portion of the award under the Plan in cash. The
Committee shall specify the terms, including any deferred vesting and the
methodology for converting the cash otherwise payable into the number of shares
covered by the Equity Plan award, of any such Equity Plan award.
2.6    Termination of Employment
A Participant must be actively employed by the Company and not under notice of
resignation on the date his or her award is to be paid (“the Payment Date”) in
order to be entitled to payment of any award. In the event active employment of
a Participant shall be terminated before the Payment Date for any reason other
than discharge for “Cause”, such Participant shall not be entitled to receive
any award unless otherwise determined by the Committee. A Participant discharged
for Cause shall not be entitled to receive any award for the year.
2.7
Maximum Amount Available for Awards

The aggregate maximum amount payable to any one Participant under the Plan for
any Performance Period shall be $3 million.


- 3 -

--------------------------------------------------------------------------------






ARTICLE III ‑ OTHER PROVISIONS
3.1    Withholding Taxes
Whenever payments under the Plan are to be made, the Company will withhold
therefrom an amount sufficient to satisfy any applicable governmental
withholding tax requirements related thereto.
3.2    Adjustment in Number of Shares
Awards may be adjusted by the Committee in the manner and to the extent it
determines to be appropriate in the event of changes in the outstanding shares
of Common Stock by reason of stock dividends, stock splits, recapitalizations,
reorganizations, mergers, consolidations, combinations, exchanges,
reclassifications or other relevant changes in capitalization occurring after
the date of the award.
3.3    No Right to Employment
Nothing contained in the Plan or in any award agreement shall confer upon any
Participant any right with respect to continued employment with the Company or
its subsidiaries, nor interfere in any way with the right of the Company or its
subsidiaries to at any time reassign the Participant to a different job, change
the compensation of the Participant or terminate the Participant's employment
for any reason.
3.4    Nontransferability
A Participant's rights under the Plan, including the right to any shares or
amounts payable may not be assigned, pledged, or otherwise transferred without
the written consent of the Committee except, in the event of a Participant's
death, to the Participant's designated beneficiary or, in the absence of such a
designation, by will or by the laws of descent and distribution.
3.5    Deferral of Payment
At the discretion of the Committee, a Participant may be required to defer the
receipt of up to 80% of any award otherwise payable to such Participant. Such
deferral shall be accomplished by the execution of a written deferral agreement
approved by the Committee by the Participant prior to the expiration of the
Performance Period.
3.6    Unfunded Plan
Unless otherwise determined by the Committee, the Plan shall be unfunded and
shall not create (or be construed to create) a trust or separate funds. With
respect to any payment not yet made to a Participant, nothing contained herein
shall give any Participant any rights that are greater than those of a general
creditor of the Company.
3.7    Foreign Jurisdictions
The Committee shall have the authority to adopt, amend, or terminate such
arrangements, not inconsistent with the intent of the Plan, as it may deem
necessary or desirable to comply with the tax or other laws of foreign countries
or jurisdictions in order to promote achievement of the purposes of the Plan
with respect to Participants residing or working in such jurisdictions.
3.8    Other Compensation Plans
Nothing contained in this Plan shall prevent the Company from adopting other or
additional compensation arrangements for employees of the Company.
3.9    Construction
The Plan shall be construed to satisfy, to the maximum extent possible, the
requirements of Section 409A of the Code to avoid any tax, penalty or interest
thereunder. However, each Participant or other person entitled to a payment with
respect to the Plan shall be solely responsible for any and all tax liability
that may arise with respect to such payment, subject to the withholding right of
Section 3.1.


- 4 -

--------------------------------------------------------------------------------






3.10    Clawback Policy
The awards granted under the Plan are subject to the terms of any recoupment,
clawback or similar policy that the Company may adopt and as any such policy may
be in effect from time to time, as well as any similar provisions of applicable
law, any of which could in certain circumstances require repayment or forfeiture
of awards or any cash, Equity Plan awards, or property received with respect to
the awards.
ARTICLE IV ‑ AMENDMENT AND TERMINATION
The Board of Directors may modify, amend, or terminate the Plan at any time
except that, no modification, amendment, or termination of the Plan shall
adversely affect the rights of a Participant under an award previously made to
such Participant without the consent of such Participant.
ARTICLE V ‑ EFFECTIVE DATE
This amendment to and restatement of the Plan is effective as of the date first
indicated above. The Plan was last approved by the shareholders of the Company
on May 14, 2014.
As required pursuant to Section 162(m) of the Code and the regulations
promulgated thereunder, the authority to grant new awards under the Plan shall
terminate upon the first meeting of the Company’s shareholders that occurs in
the fifth year following the year in which the Company’s shareholders approved
the Plan for such purpose, subject to any subsequent extension that may be
approved by the Company’s shareholders.




- 5 -